Citation Nr: 0942045	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  04-28 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to December 
1959.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The appeal was 
denied by Board decision in April 2007.  The Veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court), and the Court issued a Memorandum 
Decision in March 2009 which vacated the April 2007 Board 
decision and remanded for further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has claimed low back disability due to being 
stung by a jellyfish during service.  Service treatment 
records reflect that in July 1956, the Veteran sought 
treatment due to twisting his back lifting something while on 
duty at the beach.  The diagnosis was muscle strain-
latissimus dorsi on the left.  In August 1956, the Veteran 
sought treatment for a jellyfish bite.  The Veteran did not 
voice any complaints related to the back.  A June 1957 
medical examination reflects that his spine was clinically 
evaluated as normal.  Thereafter, in June 1957, the Veteran 
sought emergency room treatment due to twisting his back on 
the flight line while lifting some parachutes.  The pain was 
located just below the shoulder blade, and the diagnosis was 
muscle pull.  There were no further reports of back problems 
in the service treatment records and physical examination at 
discharge from service in November 1959 revealed a normal 
spine and musculoskeletal system.  In the Report of Medical 
History of that date, the Veteran indicated that he did not 
have and had not had arthritis or rheumatism, lameness, or 
bone, joint or other deformity.  He described his health as 
very good at the present time.  In November 1978, he 
underwent surgery for a herniated disc and subsequently dated 
medical reports reflect further treatment for low back 
disability.  

In light of the documented complaints and treatment for low 
back symptomatology in service, it has been determined that 
the Veteran should be afforded a VA examination to assess the 
nature and etiology of his claimed low back disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of this matter being remanded for further 
development, the RO should ensure that the Veteran has 
received notice pursuant to the VCAA with regard to his claim 
of service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  VA has a duty to notify the 
Veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Proper notice, which notifies him of the evidence 
and information necessary to support his claim must be issued 
to the Veteran.  Along with ensuring proper VCAA notice 
pertaining to his claim, VA is also instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  VA should inform the Veteran that a disability 
rating and an effective date will be assigned if service 
connection is granted, and such notice should also include an 
explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, to 
include advising the Veteran of the 
evidence necessary to substantiate his 
claim of service connection, as well as 
what evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The notice 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of the claimed 
low back disability.  The claims file and 
a copy of this Remand should be made 
available to the examiner for review in 
connection with the examination.  For any 
back disability found, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that it had 
its clinical onset in service or is 
otherwise related to active duty.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  Any opinion should 
reconcile the service treatment records 
reflecting treatment for low back 
disability, the discharge examination 
report reflecting a normal spine, the 
Veteran's claim of increasing low back 
pain since his inservice injury, and the 
November 1978 surgery for disc disease.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


